NUMBER 13-20-000501-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


STEVEN WAYNE LANDRUM,                                                    Appellant,

                                             v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 36th District Court
                        of Aransas County, Texas.


                                     ORDER
             Before Justices Longoria, Hinojosa, and Tijerina
                            Order Per Curiam

      Appellant Steven Wayne Landrum pleaded guilty to assault family violence-

strangulation, a third-degree felony. See TEX. PENAL CODE ANN. § 22.01. The trial court

sentenced Landrum to ten years’ confinement, suspended the sentence, and ordered that

Landrum serve ten years of community supervision. The State filed a motion to revoke,

the trial court found the State’s allegations true, revoked Landrum’s community
supervision, and sentenced him to ten years’ confinement. This appeal followed.

Landrum’s court-appointed counsel filed an Anders brief stating that there were no

arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967).

      However, on July 15, 2021, after concluding that arguable appellate issues exist,

we granted Landrum’s appellate counsel’s motion to withdraw, abated the appeal, and

ordered the trial court to appoint a new appellate attorney. See Anders, 386 U.S. at 744;

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). The trial court

appointed new appellate counsel.

      On August 2, 2021, Landrum filed a motion to supplement the record to include

the plea transcript and to suspend the briefing deadline pending the record

supplementation. This Court, having fully examined and considered appellant’s motion is

of the opinion that, in the interest of justice, appellant’s motion should be granted with

order. The Court grants Landrum’s motion to supplement the record and suspends the

briefing deadline pending record supplementation. Landrum’s brief is due thirty (30) days

after record supplementation of the plea hearing. The State’s brief will be due thirty (30)

days thereafter.



                                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
5th day of August, 2021.



                                            2